Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-10, 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20100259566 A1).

As per claim 1, Watanabe discloses
a first display panel comprising a plurality of first light-emitting elements, a first 3edge, and a first left region ([0058, 0087-0090, 0119], See Figs. 1, 9 and 15, Display panel 20 on the left can be the first display comprising LED backlight with a first ;  
4a second display panel comprising a plurality of second light-emitting elements, a 5second edge, and a first right region ([0058, 0087-0090, 0119], See Figs. 1, 9 and 15, Display panel 10 on the right can be the second display comprising LED backlight with a second edge as the left side of the display. The first right region can be considered between C3 and the left edge of display panel 10.), wherein 
the second edge is adjacent to the first edge (See Fig. 15, The right edge of display panel 20 is in contact with the left edge of display panel 10.); 6wherein 
a difference between an average brightness of the first light-emitting 7elements in the first left region and an average brightness of the second light-emitting 8elements in the first right region is in a range from 0% to 20% ([0119-0120], uniform luminance of the displays). 
Watanabe discloses uniform luminance of the displays, but does not expressly disclose the average brightness difference in a range from 0% to 20%. However, the difference between claim 1 and the teachings of Watanabe appears to be a difference in degree and not in kind (i.e. the difference in average luminance). Moreover, it has been hold by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have specified the difference in average luminance to be from 0% to 20%, in order to achieve the predictable result of uniform luminance to display an image comfortably to a user.

As per claim 2, claim 1 is incorporated and Watanabe discloses
1	the first left region is 2a region between the first edge and a first boundary parallel to the first edge, and a 3distance between the first boundary and the first edge is equal to one-half a width or a 4length of the first display panel ([0087-0090], See Figs. 9 and 15, The first left region can be considered between A3 and the right edge of display panel 20. The first left region can be reasonably considered as half of the display panel.).  

As per claim 4, claim 1 is incorporated and Watanabe discloses
1	the area of the first left region may be substantially equal to the area of the first right region ([0087-0090], See Figs. 9 and 15, The first right region can be considered between C3 and the left edge of display panel 10 and equal to the first left region).

As per claim 5, claim 1 is incorporated and Watanabe discloses
28 	the first display panel further comprises a second left region, and the second display panel further comprises a 3second right region, 4wherein an area of the second left region is less than an area of the first left 5region, and an area of the second right region is less than an area of the first right region ([0087-0090], See Figs. 9 and 15, A2 and the right edge of display 20 can be considered a second left region with an area less than the first left region. C2 and the left edge of display 10 can be considered a second right region with an area less than the first right region.), but 6but fails to disc a difference between an average brightness of the first light-emitting 7elements in the second left region and an average brightness of the second light-emitting 8elements in the second right region is in a range from 0% to 14%.  
Watanabe discloses uniform luminance of the displays, but does not expressly disclose the average brightness difference in a range from 0% to 14%. However, the difference between claim 5 and the teachings of Watanabe appears to be a difference in degree and not in kind (i.e. the difference in average luminance). Moreover, it has been hold by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have specified the difference in average luminance to be from 0% to 14%, in order to achieve the predictable result of uniform luminance to display an image comfortably to a user.

As per claim 7, claim 5 is incorporated and Watanabe discloses
1 	the second left region 2is a region between the first edge and a second boundary parallel to the first edge, and a 3distance between the second boundary and the first edge is equal to one-third a width or a 4length of the first display panel ([0087-0090], See Figs. 9 and 15, The second left region can be considered between A2 and the right edge of display panel 20. The second left region can be reasonably considered as a third of the display panel.).  


1
As per claim 9, claim 5 is incorporated and Watanabe discloses
29	the area of the second left region may be substantially equal to the area of the second right region ([0087-0090], See Figs. 9 and 15, The second right region can be considered between C2 and the left edge of display panel 10 and equal to the second left region).  

As per claim 10, claim 5 is incorporated and Watanabe discloses
1	the first display panel 2further comprises a third left region, and the second display panel further comprises a 3third right region, 4wherein an area of the third left region is less than an area of the second left 5region, and an area of the third right region is less than an area of the second right region ([0087-0090], See Figs. 9 and 15, A1 and the right edge of display 20 can be considered a third left region with an area less than the second left region. C1 and the left edge of display 10 can be considered a third right region with an area less than the second right region.), but fails to disclose6but b the difference between an average brightness of the first light-emitting 7elements in the third left region and an average brightness of the second light-emitting 8elements in the third right region is in a range from 0% to 10%.  
Watanabe discloses uniform luminance of the displays, but does not expressly disclose the average brightness difference in a range from 0% to 10%. However, the difference between claim 5 and the teachings of Watanabe appears to be a difference in degree and not in kind (i.e. the difference in average luminance). Moreover, it has been hold by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have specified the difference in average luminance to be from 0% to 10%, in order to achieve the predictable result of uniform luminance to display an image comfortably to a user.

As per claim 12, claim 10 is incorporated and Watanabe discloses
1 	the third left region 2is a region between the first edge and a third boundary parallel to the first edge, and a 3distance between the third boundary and the first edge is equal to one-quarter a width or a 4length of the first display panel ([0087-.  

As per claim 13, claim 10 is incorporated and Watanabe discloses a third left region and third right region less than the area of the respective second region, but does not expressly disclose the area of the third left region is less than or equal to three-quarters of the area of the second left region, and the area of the third right region is less than or equal to three-quarters of the area of the second right region. However, the difference between claim 13 and the teachings of Watanabe appears to be a difference in degree and not in kind (i.e. the area of the third regions as less than or equal to three-quarters of the second regions). Moreover, it has been hold by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have specified the area of the third regions as less than or equal to three-quarters of the second regions, in order to achieve the predictable result of redirecting light to display an image over a non-display region.

As per claim 14, claim 10 is incorporated and Watanabe discloses
1 	the area of the third 2left region may be substantially equal to the area of the third right region ([0087-0090], See Figs. 9 and 15, The third right region can be .  

As per claim 17, claim 1 is incorporated and Watanabe discloses
1	the plurality of first 2light-emitting elements comprise one of the first light-emitting elements adjacent to the 3first edge, the plurality of second light-emitting elements comprise one of the plurality of 4second light-emitting elements adjacent to the second edge, and a pitch between two 5adjacent first light-emitting elements of the plurality of first light-emitting elements is 6defined as a first pitch, a pitch between the one of the first light-emitting elements and the 7one of the second light-emitting elements is defined as a second pitch ([0019], See Fig. 15, The LED 25’ on the second display 20 adjacent to the first edge have a first pitch between each other. The LED on the first display 10 adjacent to the second edge have a second pitch with the first display LED.), and a ratio of the 8second pitch to the first pitch is in a range from 0.7 to 1.3.  
Watanabe discloses pitches between LEDs of the second display and a first display LEDs, but does not expressly disclose a ratio of the 8second pitch to the first pitch is in a range from 0.7 to 1.3. However, the difference between claim 17 and the teachings of Watanabe appears to be a difference in degree and not in kind (i.e. a ratio of the 8second pitch to the first pitch). Moreover, it has been hold by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). Therefore, someone of ordinary skill in the art before the effective filing date of the .

Claims 3, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ishida et al. (US 20180026052 A1).
 
As per claim 3, claim 1 is incorporated and Watanabe fails to disclose 1a difference between 2an X-axis chromaticity coordinate of the first light-emitting elements in the first left 3region and an X-axis chromaticity coordinate of the second light-emitting elements in the 4first right region is in a range from 0 to 0.01, or a difference between a Y-axis 5chromaticity coordinate of the first light-emitting elements in the first left region and a Y- 6axis chromaticity coordinate of the second light-emitting elements in the first right region 7is in a range from 0 to 0.01.
However, Ishida discloses finding the chromaticity coordinate difference between two regions ([0074]), but does not expressly disclose the difference in a range from 0 to 0.1. However, the difference between claim 3 and the teachings of Ishida appears to be a difference in degree and not in kind (i.e. the difference in chromaticity coordinates). Moreover, it has been hold by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have specified the difference chromaticity coordinates to be from 0 to 0.1, in order to achieve the 

As per claim 6, claim 5 is incorporated and Ishida discloses finding the chromaticity coordinate difference between two regions ([0074]), but does not expressly disclose the difference in a range from 0 to 0.008. However, the difference between claim 3 and the teachings of Ishida appears to be a difference in degree and not in kind (i.e. the difference in chromaticity coordinates). Moreover, it has been hold by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have specified the difference chromaticity coordinates to be from 0 to 0.008, in order to achieve the predictable result of a display viewing experience where the different in chromaticity coordinate is not noticeable to the viewer.

As per claim 11, claim 10 is incorporated and Ishida discloses finding the chromaticity coordinate difference between two regions ([0074]), but does not expressly disclose the difference in a range from 0 to 0.006. However, the difference between claim 3 and the teachings of Ishida appears to be a difference in degree and not in kind (i.e. the difference in chromaticity coordinates). Moreover, it has been hold by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). Therefore, someone of ordinary skill in the art before the effective filing date of the .

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ding et al. (US 20170249119 A1).

As per claim 15, claim 1 is incorporated and Watanabe fail to disclose 1a low-reflection 2material is disposed between the first edge and the second edge, and a reflectivity of the 3low-reflection material is in a range from 0% to 10%. 
	However, Ding discloses1 a low-reflection 2material is disposed between the first edge and the second edge, and a reflectivity of the 3low-reflection material is in a range from 0% to 10% ([0072], See Fig. 17, The active display bar between displays may be black.).  Watanabe in view of Ding are analogous art pertaining to multiple displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an active display bar between displays to hide the edges of the multiple connected displays. The viewer would be able to experience a single display instead of disjointed display experience.
Ding discloses a black material between the edges of displays, but does not expressly disclose the reflectivity of the low-reflection material in a range from 0% to 10%. However, the difference between claim 15 and the teachings of Ding appears to be a difference in degree and not in kind (i.e. the range of reflectivity of the low-reflection material). Moreover, it has been hold by the U.S. Supreme Court that a 

As per claim 16, claim 1 is incorporated and Watanabe fails to disclose1 a low-reflection 2material is disposed between the first edge and the second edge, and a difference between 3a reflectivity of the low-reflection material and a reflectivity of a surface of the first 4display panel is in a range from 0% to 10%.
However, Ding discloses1 a low-reflection 2material is disposed between the first edge and the second edge, and a reflectivity of the 3low-reflection material is in a range from 0% to 10% ([0072], See Fig. 17, The active display bar between displays may be black.).  Watanabe in view of Ding are analogous art pertaining to multiple displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an active display bar between displays to hide the edges of the multiple connected displays. The viewer would be able to experience a single display instead of disjointed display experience.
Ding discloses a black material between the edges of displays, but does not expressly disclose the reflectivity of the low-reflection material in a range from 0% to 10%. However, the difference between claim 16 and the teachings of Ding appears to be a difference in degree and not in kind (i.e. the range of reflectivity of the low-.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Jung et al. (US 20170309222 A1).

As per claim 18, claim 1 is incorporated and Watanabe fails to disclose 1the first display panel 2further comprises a first shading material disposed between the plurality of first light-3emitting elements, and the second display panel further comprises a second shading material disposed between the plurality of second light-emitting elements. 
	However, Jung discloses 1the first display panel 2further comprises a first shading material disposed between the plurality of first light-3emitting elements, and the second display panel further comprises a second shading material disposed between the plurality of second light-emitting elements ([0060], A black matrix between LEDs.).  Watanabe in view of Jung are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a black matrix .
 
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Chang et al. (US 20100124008 A1).

As per claim 19, claim 1 is incorporated and Watanabe fails to disclose 31a first electrical connector disposed on a rear surface of the first display panel;  3a second electrical connector disposed on a rear surface of the second display 4panel;  5a connection cable connected to the first electrical connector and the second 6electrical connector. 
	However, Chang discloses 31a first electrical connector disposed on a rear surface of the first display panel; 3a second electrical connector disposed on a rear surface of the second display 4panel; 5a connection cable connected to the first electrical connector and the second 6electrical connector ([0051], See Fig. 2, A cable connected to the rear of the first display is connected to a second display.). Watanabe in view of Chang are analogous art pertaining to multiple displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a first display connected to a second display. Chang does not explicitly disclose the cable connected to the rear of the second device, however a person of ordinary skill in the art would be able to have a connection on rear of the second display device to obtain the predictable result of continuing communication and displaying between the two devices.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Shin et al. (US 20190166704 A1).

As per claim 20, claim 1 is incorporated and Watanabe fails to disclose 1a housing, 2wherein the first display panel and the second display panel are arranged on the housing, and the first edge is adjacent to or in contact with the second edge.
However, Shin discloses 1a housing, 2wherein the first display panel and the second display panel are arranged on the housing, and the first edge is adjacent to or in contact with the second edge ([0046], See Fig. 3A, Displays are attached to the cabinet 200A.). Watanabe in view of Shin are analogous art pertaining to multiple display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to attach multiple displays onto a cabinet. The cabinet would be able to support the video wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                             
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624